Citation Nr: 9913284	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
June 1959, and from April 1961 to April 1965.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1996 rating 
decision, in which the RO denied the appellant's claim of 
service connection for a respiratory disorder.  The appellant 
filed an NOD in September 1997, and an SOC was issued by the 
RO in July 1998.  The appellant filed a substantive appeal in 
September 1998.  In February 1999, the appellant testified 
before the undersigned Member of the Board during a Travel 
Board hearing at the VARO in Los Angeles, CA.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran was hospitalized and treated while in service 
for an acute, diffuse upper respiratory infection in April 
1962; service medical records reflect no other complaints 
or treatment for a respiratory infection or disorder.

3. The first documented post-service treatment for an upper 
respiratory infection was in January 1988, at Kaiser-
Permanente Hospital, 23 years following the appellant's 
separation from active service.  

4. There is no medical opinion of record which relates the 
appellant's current seasonal respiratory disorder or other 
respiratory symptoms to active service.  

5. The veteran's assertion that his respiratory disorder had 
its onset during service is not supported by any medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a respiratory disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was hospitalized and treated for an acute, diffuse 
upper respiratory infection in April 1962.  No other 
complaints, findings, or diagnoses of a respiratory disorder 
were noted.  

Thereafter, in May 1996, the veteran submitted to the RO a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed a claim of service connection for 
"Respiratory Problems 1956 or 1957."  In June 1996, the 
appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim), dated that same month, in which he noted that his 
upper respiratory problems had been present for some time, 
and that he suffered from coughing spells in the mornings 
which produced some whitish to soft yellow sputum.  

In August 1996, the RO received VA Medical Center (VAMC) 
Sepulveda, CA, treatment records, dated from March 1996 to 
August 1996.  These records noted complaints and/or treatment 
for alcohol abuse, bleeding hemorrhoids, depression, anxiety, 
high cholesterol, and carpal tunnel syndrome.  In particular, 
treatment records dated in April 1996 revealed the 
appellant's complaints of chronic coughing, chills, and 
production of sputum.  The diagnosis was of a bacteria-
related upper respiratory infection.  

In August 1996, the appellant was medically examined for VA 
purposes.  A radiographic study of the appellant's chest 
revealed COPD (chronic obstructive pulmonary disease) with a 
tortuous descending segment of the thoracic aorta.  The 
appellant complained of an occasional morning cough which 
produced sputum.  He noted that he could walk less than two 
miles before he incurred shortness of breath.  There were no 
reports of hemoptysis.  The appellant was also noted to have 
smoked one pack of cigarettes a day for 15 years, which he 
stopped in 1986.  On further clinical examination, the 
appellant's chest was clear to auscultation, his heart was 
regular in rhythm and rate without murmurs, and his 
extremities reflected no clubbing, cyanosis, or edema.  The 
examiner's diagnosis was COPD - emphysema.  

In an October 1996 rating decision, the RO denied the 
veteran's claim of service connection for COPD/respiratory 
problem.  

In March 1997, the RO received VAMC Sepulveda treatment 
records, dated from July 1996 to February 1997.  These 
records noted the veteran's complaints of, and treatment for, 
anxiety, depression, pain in his thumbs, hemorrhoids, and 
degenera-tive disc disease.  In particular, the appellant was 
treated for seasonal allergies which included symptoms of 
runny nose, itching eyes, and sneezing.  A treatment note, 
dated in October 1996 reflects complaints of chest pain with 
some shortness of breath and lightheadedness.  He denied 
coughing or wheezing.  

In April 1995, the RO received Kaiser-Permanente hospital 
treatment records, dated from July 1987 to December 1995.  
These records noted the veteran's treatment for anxiety and 
depression.  

Thereafter, in September 1997, the appellant submitted a 
statement in support of claim, dated that same month, in 
which he noted that he had been treated for respiratory 
problems while in service, and that these reappeared in 
October through May, during cold periods of weather.  

In October 1997, the RO received additional VAMC Sepulveda 
treatment records, many duplicative, dated from March 1996 to 
July 1997.  These records reflect treatment for right ankle 
pain, depression, cataracts, and psoriasis, as well as a 
respiratory infection.  In particular, a treatment note, 
dated in April 1997, revealed an assessment of upper 
respiratory infection syndrome superimposed on seasonal 
allergies.  The infection was reported as probably viral.  

That same month, October 1997, the RO received additional 
Kaiser-Permanente hospital treatment records, many 
duplicative, dated from January 1988 to February 1996.  In 
particular, these records reflected findings and treatment 
for acute bronchitis and an upper respiratory infection.  In 
January 1992, the appellant was treated successfully for 
chest pain, congestion, and cough, with a GI (i.e., gastro-
intestinal) "cocktail."  The examiner's impression was 
gastritis/reflux esophagitis.  In February 1994, the veteran 
underwent a treadmill test, which resulted in essentially 
normal findings; he reached 94 percent of predicted maximum 
heart rate.  

In February 1998, the appellant underwent a medical 
examination for VA purposes.  He reported that he suffered 
from nasal congestion, cough, headaches, and chest tightness 
during the winter months.  He reported no dyspnea at rest or 
on exertion, and said he had used over-the-counter 
decongestants but did not like their side effects.  As part 
of the examination, he underwent a pulmonary function test 
(PFT), which revealed essentially normal findings with no 
evidence of airflow obstruction.  The examiner's impression 
was allergic rhinitis, and it was noted that the veteran had 
no clinical evidence of COPD.  Also included with the 
February 1998 pulmonary function test was a previous PFT from 
October 1996.  The test findings noted normal lung volumes, 
as well as borderline obstruction without any significant 
response to a bronchodilator.  

In September 1998, the veteran filed a VA Form 9 (Appeal to 
the Board of Veterans' Appeals).  He asserted that his 
respiratory problem in service had never been specifically 
diagnosed, and that therefore further testing should be 
undertaken before a decision was made with respect to his 
claim.  

In February 1999, the veteran testified before the 
undersigned Member of the Board during a Travel Board hearing 
at the VARO in Los Angeles.  The appellant noted that he had 
been treated for an upper respiratory infection in April 
1962, with no subsequent recurrences or other respiratory-
related problems while in service.  While on a Spanish island 
in 1977 working for the Department of Defense, he reported 
that he had been hospitalized at the U.S. Air Force Base, and 
treated for a respiratory infection.  He also noted that, 
following his treatment in Spain, he was subsequently treated 
for seasonal recurrences of flu-like symptoms, plus coughing, 
congestion, and production of sputum at Kaiser-Permanente 
Hospital and at the VAMC in Sepulveda.  In addition, the 
appellant contended that his upper respiratory infection had 
remained in remission following its manifestation in 1962, 
because he had been living in warm climatic regions.  
Furthermore, the appellant questioned the adequacy and 
findings of the February 1998 VA examination, noting that he 
did not believe the examiner had reviewed his medical history 
prior to examining him and rendering a diagnosis.  

In addition to his testimony, the appellant also submitted 
additional evidence for consideration.  This included a 
previously considered July 1996 VAMC Sepulveda radiographic 
report, noting an impression of COPD; reference information 
on COPD and cold climates; and a personally constructed event 
time-line associated with his medical treatment.  He stated 
he would waive initial consideration of this evidence by the 
RO.


II.  Analysis

The Board's threshold question must be whether the appellant 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, Epps v. West, 118 
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known previously as the United States Court of 
Veterans Appeals, prior to March 1, 1999), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With regard to the veteran's contention that he currently 
suffers from a service-related respiratory disorder, the 
Board finds that the claim is not well grounded.  In reaching 
this conclusion, we note that the appellant was hospitalized 
and treated while in service for an acute, diffuse upper 
respiratory infection in April 1962.  His service medical 
records reflect no other complaints or treatment for a 
respiratory infection or disorder, or other evidence that the 
appellant suffered from COPD.  The first documented post-
service treatment for a respiratory problem was in January 
1988, at Kaiser-Permanente Hospital, 23 years following the 
veteran's separation from active service.  Furthermore, there 
is no medical opinion of record which relates the appellant's 
respiratory infection in 1962 to any current seasonal 
respiratory infections or other respiratory problems.  

In addition, we are cognizant of the veteran's contentions 
that his respiratory condition was in remission, due to the 
fact that he was living and working in warm climatic regions 
of the world.  However, with all due respect for his opinion 
as to the nature of the condition, the appellant has not 
submitted any medical evidence to support this contention.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra (to the effect that "lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus").

The Board further notes that the veteran has alluded to U.S. 
Air Force medical records associated with his treatment in 
Spain in 1977, and these are currently not of record.  The 
appellant has not contended that these records contain a 
medical opinion linking his then-reported treatment for a 
respiratory infection to his respiratory infection in 1962.  
Therefore, the Board does not believe that attempting to 
locate those records is warranted, given that the treatment 
occurred 12 years after the appellant separated from active 
service, and the respiratory infection appears to have been 
an acute episode.  Furthermore, the appellant notes that he 
has been diagnosed with COPD, and that he believes this is a 
manifestation of his respiratory infection in service.  We 
note that, even accepting that the veteran now suffers from 
COPD, he was never diagnosed with, or treated for that 
disease in service, and there has been no medical evidence 
presented which links COPD to the appellant's respiratory 
infection in service.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the appellant's service 
medical records reveal treatment for only an acute and 
transitory upper respiratory infection, and there has been no 
medical opinion linking the veteran's post-service 
respiratory treatment to active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the veteran has 
failed to provide any medical evidence of continuous in-
service treatment for a respiratory condition and, while he 
has sought treatment post-service for respiratory infections, 
bronchitis, and seasonal allergy symptoms, there is no 
medical opinion of record linking the veteran's respiratory 
complaints to his period of active service. 

The Board concludes, therefore, that the appellant has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for a respiratory 
disorder, under the applicable law as interpreted in the 
Caluza and Savage precedents.  See also Rose v. West, 
11 Vet.App. 169, 171-72 (1998), emphasizing that section 
3.303(b) provides an alternative method of establishing 
service connection but does not override the analysis set 
forth in Caluza and Epps, supra.

The appellant has been very specific in asserting that his 
respiratory condition was incurred while on active service.  
While the Board does not doubt the sincerity of the 
appellant's contentions in this regard, and his belief that 
he suffers from a service-related respiratory disorder, our 
decision must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
appellant's seasonal respiratory disorder is service-related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, supra.  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd, ___ 
F.3d ___, No. 98-7035 (Fed. Cir. Feb. 12, 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the appellant is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a respiratory disorder, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the appellant further in the development of it, and 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for a respiratory disorder must be denied.  See 
Epps v. Gober, supra.


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

